PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,100,542
Issued: August 24, 2021
Application No. 16/386,483
Filed: 17 Apr 2019
For: METHOD, APPARATUS, AND COMPUTER READABLE MEDIUM FOR PROVIDING A SELF-SERVICE INTERFACE
:
: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE 
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d),” filed August 10, 2021.

The Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) is hereby GRANTED.

The Office has re-determined the PTA to be 218 days.

Overall PTA Calculation

Formula: 
	
“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO Calculation:	247 + 0 + 0 – 0 – 29 = 218

Conclusion

Patentee is entitled to PTA of 218 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 247 + 0 + 0 – 0 – 29 = 218 days. 

The application is being forwarded to the Certificates of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 218 days.

sua sponte issue a certificate of correction adjusting the PTA as set forth herein.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		PTA Calculation


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,100,542
		DATED            :  August 24, 2021
		INVENTOR(S) :  Wicha, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 156 days

      Delete the phrase “by 156 days” and insert – by 218 days--